
	
		III
		111th CONGRESS
		1st Session
		S. RES. 330
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Casey (for himself
			 and Mr. Specter) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		RESOLUTION
		Commending the service of the 56th Stryker
		  Brigade Combat Team of the Pennsylvania Army National Guard.
	
	
		Whereas the members of the Army National Guard and Air
			 National Guard of the State of Pennsylvania reside throughout the State and
			 come from a number of different backgrounds, professions, and
			 communities;
		Whereas members and units of the Pennsylvania National
			 Guard have been deployed in support of United States military operations at
			 home and in Iraq, Afghanistan, and dozens of other countries;
		Whereas one such unit, the 56th Stryker Brigade Combat
			 Team of the Pennsylvania Army National Guard, is composed of approximately
			 4,000 citizen-soldiers from throughout the State of Pennsylvania;
		Whereas the 56th Stryker Brigade Combat Team is the only
			 National Guard Stryker Brigade serving in the United States Army;
		Whereas the 56th Stryker Brigade Combat Team, following
			 mobilization and deployment to Kosovo in 2003, was placed on Federal active
			 duty for a second overseas mobilization on September 19, 2008, and deployed to
			 Iraq on January 15, 2009;
		Whereas during the deployment of the 56th Stryker Brigade
			 Combat Team in Taji, Iraq, the brigade was primarily engaged in convoy
			 security, force protection, provincial reconstruction, and base operations
			 missions;
		Whereas the members of the 56th Stryker Brigade Combat
			 Team performed more than 800 combined operations, captured 7 brigade-level
			 high-value targets, and discovered more than 80 enemy weapon caches; and
		Whereas in September 2009, upon completion of 1 year of
			 service in support of military operations in Iraq, the 56th Stryker Brigade
			 Combat Team returned to the United States and demobilized: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)expresses its
			 gratitude to the members of the Army National Guard and Air National Guard of
			 the State of Pennsylvania and their families for their service and sacrifice on
			 behalf of the United States;
			(2)commends the
			 members of the 56th Stryker Brigade Combat Team of the Pennsylvania Army
			 National Guard on the completion of their deployment to Iraq;
			(3)recognizes the
			 achievements of the members of the 56th Stryker Brigade Combat Team, as well as
			 all other formerly and presently deployed Pennsylvania Army National Guard and
			 Air National Guard units and members, for their exemplary service; and
			(4)offers its
			 condolences to the family and friends of Specialist Chad Edmundson of
			 Williamsburg, Pennsylvania, and Staff Sergeant Mark Baum of Quakertown,
			 Pennsylvania, who died in service to their country.
			
